     Case 2:19-cr-00642-VAP Document 199 Filed 09/18/20 Page 1 of 5 Page ID #:4131



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)
4    Assistant United States Attorney
     Deputy Chief, Public Corruption & Civil Rights Section
5    ELISA FERNANDEZ (Cal. Bar No. 172004)
     Assistant United States Attorney
6    Public Corruption & Civil Rights Section
     JUDITH A. HEINZ (Cal. Bar No. 176264)
7    Assistant United States Attorney
     Senior Trial Attorney, National Security Division
8         1500 United States Courthouse
          312 North Spring Street
9         Los Angeles, California 90012
          Telephone: (213) 894-2468/7383/7280
10        Facsimile: (213) 894-2927
          E-mail: daniel.obrien@usdoj.gov
11        E-mail: elisa.fernandez@usdoj.gov
          E-mail: judith.heinz@usdoj.gov
12

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                             UNITED STATES DISTRICT COURT
15
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                No. LACR19-642-VAP
17                                            No. LACR20-155-VAP
                Plaintiff,
18                                            GOVERNMENT’S EX PARTE APPLICATION
                      v.                      FOR AN ORDER REVISING BRIEFING
19                                            SCHEDULE AND CONTINUING SENTENCING
     IMAAD SHAH ZUBERI,                       HEARING; DECLARATION OF ELISA
20                                            FERNANDEZ; [PROPOSED] ORDER LODGED
                Defendant.                    CONCURRENTLY
21
                                              Current Hearing Date:
22                                                 October 5, 2020, 10:00 a.m.

23                                            Proposed Hearing Date:
                                                   November 30, 2020, 10:00 a.m.
24

25

26         Plaintiff United States of America, by and through its counsel
27   of record, the United States Attorney for the Central District of
28   California and Assistant United States Attorneys Daniel J. O’Brien,
     Case 2:19-cr-00642-VAP Document 199 Filed 09/18/20 Page 2 of 5 Page ID #:4132



1    Elisa Fernandez, and Judith A. Heinz, hereby files an Ex Parte
2    Application for an Order to Revise Briefing Schedule and Continue

3    Sentencing.    Thomas P. O’Brien, Ivy A. Wang, and Evan J. Davis,

4    counsel for defendant Imaad S. Zuberi, oppose this ex parte
5    application in part.

6          This ex parte application is based upon the attached declaration
7    of Elisa Fernandez and the files and records in this case.

8     Dated: September 17, 2020            Respectfully submitted,

9                                          NICOLA T. HANNA
                                           United States Attorney
10
                                           BRANDON D. FOX
11                                         Assistant United States Attorney
                                           Chief, Criminal Division
12

13                                               /s/
                                           DANIEL J. O’BRIEN
14                                         ELISA FERNANDEZ
                                           Assistant United States Attorneys
15
                                           Attorneys for Plaintiff
16                                         UNITED STATES OF AMERICA

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:19-cr-00642-VAP Document 199 Filed 09/18/20 Page 3 of 5 Page ID #:4133



1                              DECLARATION OF ELISA FERNANDEZ
2           I, ELISA FERNANDEZ, declare as follows:
3           1.      I am an Assistant United States Attorney in the United
4    States Attorney’s Office for the Central District of California.                I
5    am assigned to the matters of United States v. Imaad Shah Zuberi, CR
6    19-642-VAP and CR 20-155-VAP.
7           2.      This ex parte application seeks a court order revising the
8    date by which both parties must file final sentencing papers from
9    September 21, 2020 to November 9, 2020 and continuing the sentencing
10   hearing date from October 5, 2020 to November 30, 2020 at 10:00 a.m.
11          3.      The Court’s most recent order on sentencing procedures
12   requires the parties to file final sentencing papers on September 21,
13   2020.       It sets the sentencing hearing for October 5, 2020, at 10:00
14   a.m.
15          4.      The government seeks additional time to respond to
16   defendant’s most recent, lengthy filings.
17          5.      The government also believes that given the volume of
18   material filed with the court, fourteen days between the final
19   sentencing briefs and the sentencing date would provide the court
20   with insufficient time to review the sentencing papers prior to
21   sentencing.
22          6.      In addition, notwithstanding defendant’s June 16, 2020
23   filing in which he requested that “any shortfall from the entire
24   contemplated payment should be excused,” on September 14 and 17,
25   2020, defense counsel informed the government that the sale of
26   another real property is scheduled to close on November 3.            The
27   government wishes to provide defendant with an opportunity to pay his
28   tax obligations prior to sentencing.
     Case 2:19-cr-00642-VAP Document 199 Filed 09/18/20 Page 4 of 5 Page ID #:4134



1          7.    On September 17, 2020, Thomas P. O’Brien, Ivy A. Wang and

2    Evan J. Davis, counsel for defendant Imaad Shah Zuberi, informed the

3    government that defendant opposes this ex parte application in part.
4    The defense is agreeable to a continuance and the dates offered by

5    the government.     However, defendant Zuberi seeks a briefing schedule

6    that would permit both parties to file responses to the other party’s

7    final sentencing position papers fourteen (14) days before the

8    sentencing hearing (November 16).        The defense “believe[s] the

9    ability to file a response to the other party’s sentencing position

10   14 days before the sentencing hearing is consistent with the

11   sentencing briefing procedures on the Court’s website.”

12         8.    The government believes that the defense objection seeks to

13   change the status quo from the briefing regimen previously adopted by

14   both parties.    The parties have filed multiple sentencing-related

15   briefs in this matter.      Pursuant to several jointly filed

16   stipulations, the Court has revised the briefing schedule and

17   continued the hearing date.       Each of the Court’s briefing schedules

18   provides a date by which both parties must file final sentencing

19   position papers.     Neither the prior stipulations nor the Court’s

20   orders provide for the filing of responses to the final sentencing

21   position papers.     The proposed revised briefing schedule provides

22   both parties ample opportunity to brief any remaining sentencing

23   issues, including 18 U.S.S.G. § 3553 issues, without the need to file

24   responses.    A hearing date of November 30, 2020 would provide the

25   Court time to review the extensive briefing.

26   //

27   //

28   //

                                             2
     Case 2:19-cr-00642-VAP Document 199 Filed 09/18/20 Page 5 of 5 Page ID #:4135



1          9.    Consequently, the government files this application ex
2    parte application.
3          I declare under penalty of perjury under the laws of the United

4    States of America that the foregoing is true and correct and that

5    this declaration is executed at Los Angeles, California, on September

6    17, 2020.

7
                                              ELISA FERNANDEZ
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
